MEMORANDUM **
California state prisoner Shannon R. Hopson appeals pro se from the district court’s denial of his motion for relief from the order denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291.
In Hopson’s Federal Rule of Civil Procedure 60(b) motion, he seeks to relitigate the claims in his § 2254 petition that the district court already considered and denied. Accordingly, his request is in substance a successive habeas petition. See Gonzalez v. Crosby, — U.S. -, -- -, 125 S.Ct. 2641, 2647-48, 162 L.Ed.2d 480 (2005).
Hopson has not petitioned this court for permission to file a successive habeas petition in the district court as required under 28 U.S.C. § 2244(b)(3)(A). We therefore vacate the district court’s denial of the motion for lack of subject matter jurisdiction and remand with instructions to the district court to dismiss the motion. See Cooper v. Calderon, 274 F.3d 1270, 1274-75 (9th Cir.2001).
We also decline to provide such authorization here because Hopson does not allege that the claims rely on a new rule of constitutional law or rest on a newly discovered factual predicate. 28 U.S.C. § 2244(b)(2), (3)(C).
VACATED and REMANDED with instructions to the district court to dismiss the motion.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.